TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 16, 2018



                                      NO. 03-17-00496-CV


           Judy Parker; her counsel Koby Wilbanks; Sam M. (Trey) Yates, III;
         Mike Day; and the Law Office of Sam M. (Trey) Yates, III, P.C., Appellant

                                                 v.

                                     Barry Parker, Appellee




            APPEAL FROM 20TH DISTRICT COURT OF MILAM COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
           VACATED AND DISMISSED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgments signed by the trial court on April 21, 2017. The parties

have filed a joint motion to vacate the trial court’s judgments. Having considered the motion, the

record in this case, and the parties’ arguments, the Court agrees that the motion should be

granted. Therefore, the Court grants the motion, vacates all “Trial Court Judgments and Orders

Granting Sanctions and/or Attorney’s Fees and all Findings of Facts and Conclusions of Laws

supporting Sanctions and/or Attorney’s Fees,” and dismisses the case. Each party shall pay the

costs of appeal incurred by that party, both in this Court and the court below.